1
     Amy Lynn Bennecoff Ginsburg (275805)
2    Kimmel & Silverman, P.C.
     30 East Butler Pike
3
     Ambler, PA 19002
4    Telephone: 215-540-8888
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
6
     Attorneys for Plaintiff

7
                        UNITED STATES DISTRICT COURT
8
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
9
                                                )
10
                                                )
                                                    Case No.: 2:18-cv-02403-MCE-AC
11   PAULA BADELLA,                             )
                                                )
12                 Plaintiff.                   )
                                                )   JOINT STIPULATION AND
13
           v.                                   )   MOTION TO EXTEND THE
14                                              )   DISCOVERY DEADLINE; AND
                                                    ORDER
     RASH CURTIS & ASSOCIATES,                  )
15
                                                )
16                     Defendants.              )
                                                )
17

18
                                     JOINT STIPULATION
19
           Plaintiff    PAULA    BADELLA            and   Defendant   RASH     CURTIS      &
20

21
     ASSOCIATES, by and through their respective counsel, hereby stipulate and agree

22   as follows:
23
                                           RECITALS
24
           WHEREAS, Plaintiff commenced this action by filing her Complaint (ECF
25

26   No. 1) on August 31st, 2018, and

27

28
                                               -1-
                                     PLAINTIFF’S MOTION TO EXTEND THE DISCOVERY DEADLINE
                                                                                  AND ORDER
27                                                             CASE NO. 2:18-cv-02403-MCE-AC
1
           WHEREAS, on August 31, 2018 the court issued an Initial Pretrial
2
     Scheduling Order (ECF No. 4) which ordered that discovery is to be completed no
3

4    later that 365 days from the date of initially filing, or August 30, 2019; and

5          WHEREAS, the parties filed the first Joint Stipulation and Motion to
6
     Continue the Discovery Cutoff on August 30, 2019 (ECF No. 8); and
7
           WHEREAS, the Court issued an order to extend the discovery cutoff to
8

9    October 29, 2019 (ECF No 8 & 9); and
10
           WHEREAS, Defendant substituted counsel for this matter on October 29,
11
     2019; and,
12

13
           WHEREAS, the parties are currently engaged in ongoing settlement

14   discussions but require additional discovery in order to resolve this matter; and
15
           WHEREAS, the parties are working to secure a mutually available date for
16
     the deposition of Defendant’s Rule 30(b)(6) designee; and
17

18         WHEREAS, the parties are also working to secure a mutually available date

19   for Plaintiff’s deposition; and
20
           WHEREAS, the parties agree that in the interests of trying to resolve this
21
     matter without further judicial intervention or resources, good cause exists to
22

23   continue the discovery cutoff date; and

24         WHEREAS, the parties agree that neither party will be prejudiced by this
25
     continuance,
26

27

28
                                                 -2-
                                       PLAINTIFF’S MOTION TO EXTEND THE DISCOVERY DEADLINE
                                                                                    AND ORDER
27                                                               CASE NO. 2:18-cv-02403-MCE-AC
1

2
                                      STIPULATION
3

4          NOW, THEREFORE, the parties, by and through their respective counsel,

5    hereby stipulate and agree that the discovery deadline should be extended by
6
     ninety (90) days from October 29, 2019 to January 27, 2020.
7
     Dated: October 29, 2019              KIMMEL & SILVERMAN, P.C.
8

9                                         By: /s/ Amy Lynn Bennecoff Ginsburg
                                           Amy Lynn Bennecoff Ginsburg, Esq.
10
                                           (275805)
11                                         Attorney for Plaintiff

12   Dated: October 29, 2019               BERMAN BERMAN BERMAN
13
                                           SCHEINDER & LOWARY, LLP

14                                        By: /s/ Amanda N. Griffith
                                           Amanda N. Griffith, Esq.
15
                                           (288164)
16                                         Attorney for Defendant
17

18
                                             ***
19

20
                                     JOINT MOTION

21         Plaintiff PAULA BADELLA and Defendant RASH CURTIS &
22
     ASSOCIATES hereby jointly move to continue the discovery cutoff date by ninety
23
     (90) days from October 29, 2019. The Court’s Initial Pretrial Scheduling Order
24

25   (ECF No. 4), provides for modification of the order upon a showing of good cause.

26   Here, Defendant was in the process of obtaining substitute counsel for this matter
27
     and, filed said substitution of October 29, 2019. (ECF No. 11) Thus, the parties
28
                                            -3-
                                  PLAINTIFF’S MOTION TO EXTEND THE DISCOVERY DEADLINE
                                                                               AND ORDER
27                                                          CASE NO. 2:18-cv-02403-MCE-AC
1
     have been unable to coordinate deposition dates within the extended time to
2
     conduct discovery as set forth in the order. While the parties have been engaged in
3

4    settlement discussions and are attempting to resolve this matter by way of

5    settlement, additional discovery is required in order to fully assess the facts of the
6
     case at hand. Accordingly, in order to preserve judicial resources and afford the
7
     parties the opportunity to resolve this matter without further judicial intervention,
8

9    the parties respectfully request the Court further extend the discovery deadline to
10
     January 27, 2020.
11
     Dated: October 29, 2019                KIMMEL & SILVERMAN, P.C.
12

13
                                            By: /s/ Amy Lynn Bennecoff Ginsburg
                                             Amy Lynn Bennecoff Ginsburg, Esq.
14                                           (275805)
                                             Attorney for Plaintiff
15

16   Dated: October 29, 2019                 BERMAN BERMAN BERMAN
                                             SCHEINDER & LOWARY, LLP
17

18                                          By: /s/ Amanda N. Griffith
                                             Amanda N. Griffith, Esq.
19                                           (288164)
20
                                             Attorney for Defendant

21

22
                                               ***
23

24

25

26

27

28
                                              -4-
                                    PLAINTIFF’S MOTION TO EXTEND THE DISCOVERY DEADLINE
                                                                                 AND ORDER
27                                                            CASE NO. 2:18-cv-02403-MCE-AC
1

2
                                         ORDER
3

4          IT IS HEREBY ORDERED, for good cause shown, that the discovery cutoff

5    is continued by ninety (90) days from October 29, 2019 to January 27, 2020.
6
           IT IS SO ORDERED.
7
     Dated: November 4, 2019
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -5-
                                 PLAINTIFF’S MOTION TO EXTEND THE DISCOVERY DEADLINE
                                                                              AND ORDER
27                                                         CASE NO. 2:18-cv-02403-MCE-AC
